Citation Nr: 0724285	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to June 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

It appears that, at the time of his death, the veteran had a 
claim pending for entitlement to an increased rating for his 
service-connected disabilities of residuals of Muscle Group 
XIV muscle injury, right with hip and knee involvement, 
degenerative joint disease of the lumbar spine, and 
degenerative disease of the left hip (see informal increased 
rating claim dated in March 2002 and subsequent notice letter 
dated in January 2003).  The appellant filed a claim for 
accrued benefits which was received in June 2003.  
Nonetheless, the RO did not address the increased rating 
claims that were ongoing at the time of the veteran's death 
in its July 2003 rating decision.  These accrued benefits 
claims are REFERRED to the RO for appropriate consideration.

By rating decision dated in July 2003, the RO denied 
entitlement to accrued benefits for special monthly 
compensation due to aid and attendance.  The appellant 
provided a notice of disagreement with the July 2003 rating 
decision in February 2004.  Because a statement of the case 
has not yet been issued as the issue, a remand is required to 
give the RO opportunity to issue a statement of the case.  38 
C.F.R. § 19.31; See Manlincon v. West, 12 Vet. App. 238, 240- 
41 (1999).


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2003.  

2.  At the time of his death, the veteran was service 
connected for residuals of Muscle Group XIV muscle injury, 
right with hip and knee involvement, degenerative joint 
disease of the lumbar spine, and degenerative disease of the 
left hip, for a combined disability evaluation of 70 percent.  

3.  The death certificate lists the immediate cause of death 
as septic arthritis. 

4. An etiological relationship between a septic arthritis and 
active service is not shown.

5.  An etiological relationship between septic arthritis and 
the service-connected disabilities is not shown, nor are the 
service connected disabilities shown to have contributed 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1310 (West Supp. 
2006); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006). Service connection also may be granted with evidence 
that a service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. §§ 3.310(a), 3.312 (2006).

Where a veteran served (90) days or more during a period of 
war and cardiovascular disease becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

The record reflects that prior to his demise, the veteran 
underwent a coronary bypass operation in December 2001 (see 
John Hopkins private treatment records November 2001 to 
December 2001 and treatment letters from Dr. Conte and Dr. 
Eggleston dated in March 2002 and October 2002, 
respectively).  In December 2001, subsequent to the 
operation, the evidence indicates that the veteran had a 
sternal infection which required surgical debridement and 
flap closure and an extended course of antibiotics (see John 
Hopkins operative report and discharge summary notes dated in 
December 2001 and clinical notes dated in January 2002).  An 
infection of the sternal area recurred which required further 
surgery of debridement and grafting of the open wound four 
times from November 2002 to February 2003 (see John Hopkins 
discharge summary dated in November 2002).  VA treatment 
records indicate that the veteran continued to be treated for 
a nonhealing open sternal wound with infection until his 
ultimate demise on April [redacted], 2003 (See VA treatment notes 
dated from March 2003 to April 2003).  VA treatment notes 
made four days prior to the veteran's death show that the 
veteran was hospitalized for decreased mental status and 
swelling of the extremities and continued to have an 
infection according to laboratory tests the same day.  
Through testing and evaluation, the treating physicians 
determined the veteran had septic arthritis which they 
related to his infected sternal wound (see VA treatment notes 
dated from April 21, 2003 to April [redacted], 2003).  The death 
certificate indicates that the veteran was an inpatient at 
the time of his death and his cause of death was listed as 
septic arthritis by Dr. Ferraro, a physician who treated him 
prior to his death (see VA treatment notes dated from April 
21, 2003 to April [redacted], 2003).  

Even though it is neither contended nor shown that septic 
arthritis began during the veteran's active military service, 
the Board will consider whether this condition listed on the 
death certificate should be service-connected.  Upon review 
of the record, there is nothing in the service medical 
records to indicate that he had septic arthritis in service, 
nor does the record contain evidence that this condition was 
manifested until after cardiac surgery many years 
thereafter.  The death certificate indicates that the onset 
of the veteran's septic arthritis was four days before his 
death.  In short, the medical evidence does not link septic 
arthritis to the veteran's military service.  As such, the 
Board finds that direct service connection for septic 
arthritis is not warranted. See 38 U.S.C.A; 1110; 38 C.F.R. 
§ 3.303. 

Nor is it shown that cardiovascular disease which preceded 
the appellant's death is related to service, or that it 
manifested to a compensable degree within one year of service 
discharge.  The record indicates that the veteran underwent 
his first cardiac bypass surgery in 1996 some fifty years 
after service (see John Hopkins hospital treatment notes 
dated in December 2001).  The Board finds that direct or 
presumptive service connection for cardiovascular disease is 
not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309

As discussed, service connection for the cause of a veteran's 
death can also be established by showing that a service-
connected disability was either the principal cause of death 
or a contributory cause of death. 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In June 1945, immediately following 
service discharge, service connection was granted for 
residuals of a gunshot wound characterized as a Muscle Group 
XIV muscle injury, right with hip and knee involvement.  The 
veteran was later granted service connection for degenerative 
disease of the left hip, effective from March 1997, and 
degenerative joint disease of the lumbar spine, effective 
from July 2000, as a result of his original service-connected 
Muscle Group XIV muscle disability.  Thus, the appellant must 
show that the Muscle Group XIV muscle injury with right hip 
and knee involvement, the degenerative disease of the left 
hip and/or the degenerative joint disease of the lumbar spine 
was/were either the principal cause of the veteran's death or 
a contributory cause of his death.  

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition was (1) the 
immediate or underlying cause of death or (2) etiologically-
related to the cause of death.  38 C.F.R. § 3.312(b).

Service connection for cause of death may also be established 
if the appellant shows that the service-connected 
disabilities were a contributory cause of death.  In 
determining whether the service-connected disabilities 
contributed to death, it must be shown that they contributed 
substantially or materially; that they combined to cause 
death; that they aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to 
show merely that it shared causally in producing death; 
rather, a causal connection must be established.  38 C.F.R. 
§ 3.312(c)(1).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The death certificate does not list any of the veteran's 
service-connected disabilities as an immediate cause of death 
or as a significant condition contributing to the veteran's 
death.  However, the appellant maintains that the veteran's 
service connected disabilities caused falling thus 
interfering with his rehabilitation and made his health 
condition worse eventually leading to his death.  However, 
despite the appellant's contentions, the Board does not find 
that the medical evidence shows a connection between the 
veteran's service-connected disabilities and his ultimate 
cause of death.  

Notwithstanding, in support of her contention, the appellant 
points to three letters, two of which were written prior to 
the veteran's death by his treating physicians Drs. Conte and 
Dr. Singh (see letters of Dr. Singh dated in December 2002 
and Dr. Conte dated in March 2002 and May 2007).  The Board 
must weigh the credibility and probative value of these 
medical opinions and any others, and in so doing, the Board 
may favor one medical opinion over the other.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995)).  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The letter from Dr. Singh dated in December 2002 was written 
some sixteen months prior to the veteran's death.  It noted 
the veteran's cardiac surgery and a complicated wound 
dehiscence.  He also reported that the veteran had trouble 
with his gait and balance, among other symptoms, and 
discussed the veteran's need for constant care.  The Board 
finds this opinion unpersuasive in establishing a nexus to 
the cause of death as the physician did not actually discuss 
or provide an opinion concerning the veteran's service or the 
service-connected disabilities' and how they were implicated 
in the veteran's death that occurred more than a year later.

In a medical opinion written by Dr. Conte in March 2002, the 
physician stated that he performed a second coronary artery 
bypass operation on the veteran which resulted in a 
complicated postoperative course and significant limitation.  
It was found that a significant and probably major reason for 
the veteran's postoperative limitation was his service-
connected injury.  Dr. Conte related that the veteran's 
service connected injury hampered his ability to undergo the 
normal rehabilitation that patients routinely underwent 
following transplantation, and that the veteran should be 
considered totally disabled.  Dr. Conte essentially 
reiterated the contents of his March 2002 letter in 
correspondence dated in April 2007.  The Board finds, 
however, that while this opinion suggests that there was a 
relationship between post operative limitation and service-
connected disability, it did not address what limitations the 
veteran experienced on account of service-connected 
disability, and clearly did not state how the veteran's 
service-connected disabilities may have contributed 
substantially or materially to the septic arthritis from 
which he died.   

In view of the above, the Board finds that the opinions of 
Drs. Conte and Singh are of diminished probative value and do 
not provide an adequate basis to support a grant of service 
connection for the cause of the veteran's death. 

Conversely, the Board attaches significant probative value to 
the August 2004 VA opinion.  Following a through review of 
the claims file including the service medical records, the 
death certificate, the appellant's statements, and medical 
reports from the physicians above, the VA physician opined 
that it was more likely than not that the patient's death was 
caused by the two coronary bypass procedures which led to 
staph infection and septic arthritis.  He further opined that 
the problems the veteran had with his service-connected 
disabilities of  degenerative disease of the hip and spine as 
well as the muscle injury to Muscle Group XIV and knee did 
not appear directly related to the veteran's death.  In 
conclusion, he stated that the veteran developed 
complications from his bypass surgery including staph 
infection, which led to septic arthritis and death.  

The Board finds that the VA opinion is the most probative 
opinion.  It is well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.)  It considered the 
medical evidence leading up to the veteran's death as well as 
the history of the veteran service-connected disabilities in 
making a sound decision that the cause of death was caused by 
septic arthritis, the condition listed on the death 
certificate, and not related to the veteran's service 
connected disabilities.  Neither of the other opinions was 
based on a review of the claim's file, and for the most part, 
did not provide any link between the veteran's death and 
service or a service-connected disability.  The appellant's 
claim thus fails due to the lack of evidence that the 
veteran's death was related to service, or that the service-
connected disabilities were materially or substantially 
implicated, or were a contributory cause leading to death.

In making its decision, the Board is sympathetic to the 
appellant's loss and has considered her statements that the 
veteran's service connected disabilities caused falling that 
interfered with his rehabilitation and made his health 
condition worse, eventually leading to his death.  However, 
as a layperson without medical training and expertise, she is 
not competent to provide a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  It is 
the province of trained health care providers to enter 
conclusions that require medical expertise such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  The Board does acknowledge that the veteran 
did complain of falling and his favored gait due to his 
service-connected disabilities (see private treatment notes 
dated from February 2002 to March 2002).  However, his 
history of falls was attributed to bradycardia and not his 
service connected disabilities (see John Hopkins Hospital 
discharge summary dated in December 2002).  Moreover, the 
fact of his falling still does not provide the requisite link 
to the septic arthritis from which he died.  As such, the 
appellant's opinion regarding the cause of the veteran's 
death has little probative value.  

In sum, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The preponderance of the 
evidence is against a causal connection between service or 
service-connected disability and the cause of the veteran's 
death either as a principal or contributory cause. 
 Therefore, service connection for the cause of the veteran's 
death must be denied.  

Duties to notify and to assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board observes that the RO did not provide the veteran 
with general duty to notify prior to the initial July 2003 
adverse determination on appeal.  Pelegrini, 18 Vet. App. at 
120.  However, the July 2003 rating decision described the 
evidence necessary to substantiate a claim for service 
connection for the cause of death, identified what evidence 
VA had collected and identified what evidence might be 
helpful in establishing her claim.  Also, subsequent to the 
July 2003 rating decision the appellate received a subsequent 
adjudication by a Decision Review Offier (DRO) as evidenced 
by the January 2005 Statement of the Case (SOC).  The SOC 
informed the claimant of what VA would seek to provide and 
what she was expected to provide.  The SOC letter did also 
explain the requirements in 38 C.F.R. § 3.159(b)(1). 

The Board notes that the veteran was not provided with the 
specific elements of notice required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that the 
presumption of prejudice for lack of the Dingess notice has 
been rebutted in this case because service connection has 
been denied; consequently, as a matter of law, neither an 
effective date nor a disability evaluation could be awarded 
for the cause of death.  Furthermore, disability ratings are 
not applied to cause of death claims.  

Most recently, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial.  In other 
words, VA has the burden of rebutting this presumption by 
showing that the error was not prejudicial to the veteran in 
that it does not affect the essential fairness of the 
adjudication.  To do this, the VA must demonstrate: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  

Specifically, the appellant submitted lay statements and 
pertinent showing actual knowledge of the evidence required 
for her cause of death claim.  In addition, the actual 
notices provided by the VA are clear and pertinent to the 
veteran's contentions.  Moreover, the appellant was afforded 
a meaningful opportunity to participate in the adjudication 
of her claim by her May 2007 hearing.  Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006)  

With respect to the duty to assist, VA met its duty to assist 
the appellant by retrieving the veteran's claims file, the 
veteran's death certificate, and the medical treatment 
records at VA and private facilities, and by obtaining a 
medical opinion on the veteran's cause of death.  Thus, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

In February 2004, the appellant filed a notice of 
disagreement with the RO's July 2003 decision denying 
entitlement to accrued benefits based on special monthly 
compensation due to aid and attendance.  The RO has not 
issued a statement of the case on that matter.  Under the 
circumstances, the Board must remand this matter to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case on the matter of entitlement to 
accrued benefits based on special 
monthly compensation due to aid and 
attendance.  If the claimant timely 
perfects an appeal of the RO's July 
2003 decision denying entitlement to 
accrued benefits based on special 
monthly compensation due to aid and 
attendance, this matter should be 
returned to the Board for further 
consideration, in accordance with 
appropriate appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


